Citation Nr: 0619121	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-39 698	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic eligibility for Department 
of Veterans Affairs (VA) pension benefits.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant served in the Naval Reserves from December 1966 
to March 1968.  He had a period of Active Duty for Training 
(ACDUTRA) from October 1, 1967 to October 14, 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the VA Regional Office 
(RO) in Roanoke, Virginia. 

In May 2005, the appellant submitted additional evidence in 
support of his claim along with a waiver of RO review of that 
evidence.


FINDINGS OF FACT

1.  The appellant's claim for basic eligibility for VA 
pension benefits was denied by the RO in September 1992, and 
again in November 2002.  The appellant did not file a notice 
of disagreement within one year of notice of either of these 
decisions.

2.  The evidence received subsequent to the November 2002 RO 
decision informing the appellant that he did not meet the 
requirements for basic eligibility for pension benefits does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision informing the appellant 
that he does not have basic eligibility for VA pension 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  The evidence received subsequent to the RO's November 
2002 decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  While 
the record does not reflect that the appellant was provided 
notice as contemplated by 38 U.S.C.A. § 5103(a), the Board 
finds that the appellant is not prejudiced by this omission.

As will be explained below, the Board finds that it is the 
law, and not the evidence, that is dispositive in this case.  
An opinion from the VA General Counsel has held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or required to 
develop evidence to substantiate a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when there is an error in the VA's duty to notify, or in this 
case, the absence of the notice contemplated by 38 C.F.R. 
§ 5103(a), there is no prejudice to a claimant as a result of 
the error if the benefit sought could not possibly have been 
awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (116) (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006 ("this Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that strict adherence does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such an adherence in this case would result 
in imposing additional burdens on the VA with no benefit 
flowing to the appellant.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1999).  Therefore, the Board finds that 
no further action is necessary with respect to the VA's duty 
to notify and duty to assist obligation since it is the law 
applied to the undisputed evidence in this case that is 
dispositive.  

The basic facts in this case are not disputed by the 
appellant.  The appellant served in the Naval Reserves from 
December 1966 to March 1968.  He had one period of 14 days of 
active duty for training from October 1, 1967 to October 14, 
1967.  A document received in August 1992 from the National 
Personnel Records Center (NPRC) confirmed that the appellant 
had no active duty.  

The appellant contends that he was a reservist during a time 
of war and was available if he had been called upon to serve.  
He asserts that he attended all training and meetings, and 
performed all duties asked of him.  He further stated that he 
was told that he was considered ready active reserve and that 
all his weekly drills would be considered as active duty 
training, along with his 14 days of training at the Great 
Lakes.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A veteran means a person who served in the active military, 
naval or air service.  38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6(a).

In order to qualify for pension benefits, the appellant must 
meet the definition of a "veteran" because pension benefits 
are awarded only to veterans under 38 U.S.C.A. § 1521 and 38 
C.F.R. § 3.3.  The appellant does not meet that definition 
because his only service was active duty for training.  
Active duty for training meets the definition of active 
service only if the individual was disabled or died from 
disease or injury incurred or aggravated in line of duty.  
Here, the appellant has made no claim that he experienced any 
disease or injury during his active duty for training.

The Board fully understands that the appellant could have 
been called into active duty at any time while he was in the 
reserves.  However, the fact remains that the appellant was 
not called into active service, and the appellant himself 
does not claim that he served other than active duty for 
training.  The Board has also considered the appellant's 
assertions that he is unable to work and that he should be 
awarded pension benefits because it is difficult to survive 
on his small income.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

It is not disputed that the appellant's only service was 
active duty for training, and under the law, he is not 
eligible for VA pension benefits.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

Since the appellant was informed by a November 2002 letter 
that he did not meet the basic eligibility requirements for 
VA pension, and since the appellant did not appeal the 
November 2002 decision, it therefore represents a final 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a final decision shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision-makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence associated with the claims file subsequent to 
the November 2002 decision consists of a copy of the 
appellant's military identification card.  The evidence also 
consists of statements in support of the appellant's appeal.  
However, none of this evidence constitutes new and material 
evidence because it does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  The appellant 
submitted no evidence indicating that he was disabled during 
his active duty for training, and he submitted no evidence 
indicating that he had any active military service.  
Consequently, the newly submitted evidence does not 
constitute new and material evidence to reopen the decision 
rendered in November 2002 which denied the appellant's claim 
for basic eligibility for VA pension benefits.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for basic eligibility for VA pension benefits, and 
the appeal is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


